UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-4470


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KYJAHRE HASAN RILEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cr-00060-WO-1)


Submitted:   March 3, 2017                 Decided:   March 9, 2017


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke, First
Assistant Federal Public Defender, Greensboro, North Carolina;
Bradley W. Simon, Clinical Student, WAKE FOREST UNIVERSITY SCHOOL
OF LAW, Winston-Salem, North Carolina, for Appellant. Ripley Rand,
United States Attorney, Michael A. DeFranco, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kyjahre Hasan Riley seeks to appeal the district court’s

amended judgment, resentencing him to a period of incarceration of

“37 months but not less than time served.”       United States v. Riley,

No. 1:12-cr-00060-WO-1 (M.D.N.C., PACER No. 70 at 2).                Because

Riley has completed his term of imprisonment, we dismiss Riley’s

appeal as moot.

      Although neither party questions whether Riley’s appeal of

his term of imprisonment is moot, this court “must address whether

[it has] jurisdiction over this . . . appeal.”            Yates v. Terry,

817 F.3d 877, 882 (4th Cir. 2016).           “The doctrine of mootness

originates in Article III’s case or controversy language,” and

this Court loses jurisdiction over any portion of an appeal that

becomes moot.   Incumaa v. Ozmint, 507 F.3d 281, 286 (4th Cir. 2007)

(alterations and internal quotation marks omitted).             “[A] case is

moot when the issues presented are no longer live or the parties

lack a legally cognizable interest in the outcome.”         Id. (internal

quotation marks omitted).       “If an event occurs while a case is

pending on appeal that makes it impossible for the court to grant

any effectual relief whatever to a prevailing party, the appeal

must be dismissed . . . .”      Id. (alteration and internal quotation

marks omitted).

      Here, Riley’s completion of his term of imprisonment before

his   appeal   rendered   his   challenge   to   the   prison    term   moot.

                                    2
Accordingly, we dismiss Riley’s appeal for lack of jurisdiction.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                 DISMISSED




                                    3